Citation Nr: 0331888	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  96-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disability of the 
legs.

2.  Entitlement to service connection for a disability of the 
feet.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
condition.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for allergies (claimed 
as asthma).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 RO decision that denied service 
connection for disabilities of the legs, feet, back, and 
neck, and that denied an application to reopen claims for 
service connection for a stomach condition (previously 
claimed as ulcers) and for allergies (previously claimed as 
asthma).  The veteran testified at an RO hearing in October 
1996.  She cancelled another RO hearing scheduled for 
September 2003.  

In May 2003, the RO denied claims of clear and unmistakable 
error (CUE) in prior rating decisions which denied service 
connection for disabilities of the legs, feet, and back.  
However, the RO's CUE decision has not been appealed and is 
not presently before the Board.  




FINDINGS OF FACT

1.  Current disabilities of the legs, feet, back, and neck 
began years after service and were not caused by any incident 
of service.

2.  Claims for service connection for a stomach condition 
(claimed as ulcers) and allergies (claimed as asthma) were 
denied by the RO in an unappealed May 1988 decision.  
Evidence received since then is cumulative or redundant, or 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  Disabilities of the legs, feet, back, and neck were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  New and material evidence has not been submitted to 
reopen claims for service connection for a stomach condition 
(claimed as ulcers) and allergies (claimed as asthma), and 
the May 1988 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from May 
1978 to May 1980.  Service medical records indicate she 
complained of pressure on her toes from her duty shoes and 
was placed on temporary profile in October 1978.  She also 
complained of cramps in her legs at night and in the joints 
of her feet.  It was questioned whether she had a possible 
limb length discrepancy or a vascular problem.  However, on 
further examination, there was no clear etiology for the 
condition.  Records reflect treatment in 1978 and 1979 for 
abdominal menstrual cramps, flu, and viral upper respiratory 
infection.  In December 1978 and January 1979, she complained 
of low back pain and spasms.  Diagnoses in February 1979 were 
low back syndrome, cervical strain, and forefoot varus on 
pronation, and she was placed on a temporary profile.  She 
also had an episode of gastroenteritis in June 1979.  She 
developed blisters under the toes of her feet in June 1979.  
In November 1979, she was put on temporary profile for 
forefoot varus.  In January 1980, the veteran gave birth to a 
child.  In May 1980, she was discharged from service on the 
basis of hardship related to the birth of her child.  A 
service personnel record indicates she elected not to undergo 
a separation examination.

Post-service medical records note a variety of ailments.  The 
veteran was diagnosed with an allergic reaction involving an 
itchy face, nose, and arms in March 1986.  She was seen for a 
left leg injury above the ankle in April 1986 due to a fall.  
In June 1986, she was seen for recent onset of shoulder and 
neck area pain, diagnosed as myofascial pain.  She was seen 
for peptic ulcer disease in August 1986; it was noted that 
she had a history of duodenal ulcer in 1983.  She was 
hospitalized for an asthma attack in October 1986.  

In June 1987, the veteran claimed service connection for an 
ulcer (stomach) condition and asthma.

Medical records show that she was seen in July 1987 for right 
knee pain.  In August 1987, she reported she had bronchial 
asthma since 1979.  That month, she also developed 
gastroenteritis, with stomach ache and diarrhea, after eating 
spoiled food.    

In September 1987, the RO denied service connection for a 
stomach condition (claimed as ulcers) and for allergies 
(claimed as asthma).  The veteran did not appeal.

On VA examination in September 1987, which was subsequently 
added to the file, the veteran reported breathing and stomach 
difficulties that started during service.  An upper GI series 
was normal.  It was incidentally noted that there were no 
reported musculoskeletal problems.  Pulmonary function 
testing showed small airways disease.  Diagnoses included 
bronchial asthma; and duodenal ulcer by history.  

In a May 1988 decision, the RO confirmed the denial of 
service connection for asthma and an ulcer.  The veteran did 
not appeal this determination.  

VA records since 1987 show treatment for various conditions, 
including asthma.  An undated medical record reflects 
complaints of upper back pain, assessed as myofascitis pain.  
On treatment for sinus arrhythmia in June 1988, the veteran 
was also noted as having had hiatal hernia, irritable colon, 
peptic ulcer, and asthma.  She reported right knee pain and 
buckling in August 1988, after getting up from a chair; 
reportedly, there had been no prior similar episode.  She was 
treated for a subluxating patella.  Range of motion was full, 
and there was no lateral instability; however, she did have 
effusion and crepitation.  Her lower extremities and ankles 
were normal, although she had some slight weakness of the 
quadriceps group, bilaterally, right greater than left.  She 
was also treated for asthma.  In January 1989, she was status 
post right patellar dislocation times six months and was 
undergoing physical therapy.

The RO received an application to reopen the claims for 
service connection for an ulcer and asthma in September 1994.  
She also sought service connection for disabilities involving 
the legs, feet, back, and neck.  

On VA examination of the feet in September 1994, the veteran 
complained of cramps in the calf area and instep of the feet 
when walking.  The diagnosis was edema of the feet and leg 
bilaterally; mild pes planus deformity bilaterally; and 
callosity on the medial surface of the big toe bilaterally.

She was given a VA spine examination in September 1994.  She 
reported a history of back pain off and on since 1980.  She 
complained of headaches and cramps in the neck area and 
between the shoulder blades, as well as low back pain, off 
and on.  Diagnoses were mild chronic neck and low back pain; 
mild limitation of motion in the neck area with spasm; and 
mild degenerative joint disease at L4-5 and L5-S1.  

The veteran testified at an RO hearing in October 1996.  She 
contended that all of her claimed disabilities started during 
her active duty.

In December 1997, an upper gastrointestinal series revealed 
only a minimal sliding hiatal hernia with one episode of 
gastroesophageal reflux, but no further abnormality; there 
was no evidence of peptic ulcer disease.  

In June 1998, she was examined for neck (cervical spine) 
pain.  On annual gynecological examination in March 1999, it 
was noted that she was being treated for asthma and other 
conditions.  On treatment for asthma and multiple allergies 
in September 1999, it was noted that asthma had been present 
for several years.  Associated records also show that she had 
bilaterally swollen ankles and other symptoms, such as blurry 
vision, fainting, and clamminess. 

In records from 2002, she reported falling down stairs about 
5 years earlier, with subsequent right hip and low back pain.  
More recent records from 2003 show treatment for medical 
conditions such as trochanteric bursitis, sacroilitis, and 
asthma.  Her past medical history reportedly included 
duodenal ulcer in 1983, an appendectomy in 1984, and a 
laparotomy in 1992.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate her claims.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Identified medical records have been obtained to 
the extent possible.  VA examinations have been provided 
where warranted.  Under the circumstances of this case, the 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




 Service connection for disabilities
of the legs, feet, back, and neck

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records from the veteran's 1978-1980 
active duty show episodes of symptoms involving the legs, 
feet, back, and neck.  However, the service records do not 
identify chronic disability from disease or injury involving 
these areas, and the service records suggest problems with 
these areas were only acute and transitory in nature.  A 
service separation examination was not performed as the 
veteran elected not to have one.  There is no evidence of 
arthritis of these areas of the body within the presumptive 
year after service.  Records show some post-service injuries.  
Medical records beginning a number of years after service 
show various ailments involving the legs, feet, back, and 
neck; but the competent medical evidence does not link these 
post-service conditions to any incident of service.

The weight of the credible evidence establishes that current 
disorders of the legs, feet, back, and neck began years after 
service and were not caused by any incident of service.  The 
Board concludes that disabilities involving the legs, feet, 
back, and neck were not incurred in or aggravated by service.  
As the preponderance of the evidence is against these claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





Applications to reopen claims for service connection
for a stomach condition (ulcers) and an allergic condition 
(asthma)

Service connection for a stomach condition (ulcers) and an 
allergic condition (asthma) was denied by the RO in September 
1987 and May 1988, and the veteran did not appeal.  Thus 
those decisions are considered final.  38 U.S.C.A. § 7105.  
The claims for service connection may be reopened if new and 
material evidence has been submitted since the last 
unappealed decision in May 1988.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.156(a) (2003)).]

At the time of the May 1988 RO decision, the evidence of 
record included the veteran's statements, service medical 
records, and post-service medical records.  The additional 
evidence since then includes more statements by the veteran, 
but these are duplicative of earlier assertions and thus not 
new.  The additional medical records received show ongoing 
post-service treatment for the conditions, but such is 
cumulative and redundant, not new evidence.  Vargas-Gonzalez 
v. West, 12 Vet.App. 321 (1999).  The additional medical 
records also do not link the current conditions to service, 
and are thus not material.

The Board concludes that new and material evidence has not 
been submitted to reopen the claims for service connection 
for a stomach condition (claimed as an ulcer) or for an 
allergic condition (claimed as asthma), and the May 1988 RO 
decision remains final.


ORDER

Service connection for disabilities of the legs, feet, back, 
and neck is denied.

The applications to reopen claims for service connection for 
a stomach condition (claimed as an ulcer) and for an allergic 
condition (claimed as asthma) are denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



